Case 2:19-cv-00323-JRG Document 32 Filed 02/20/20 Page 1 of 19 PageID #: 217



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION



 VISTA PEAK VENTURES, LLC,                             §
                                                       §
        Plaintiff,                                     §
                                                       §   JURY TRIAL DEMANDED
 v.                                                    §
                                                       §
 JAPAN DISPLAY INC.,                                   §   CIVIL ACTION NOS. 2:19-CV-00323,
                                                       §                     2:19-CV-00324,
         Defendant.                                    §                     2:19-CV-00325
                                                       §


                                     PROTECTIVE ORDER
       WHEREAS, Plaintiff Vista Peak Ventures, LLC and Defendant Japan Display Inc.,

hereafter referred to as “the Parties,” believe that certain information that is or will be encompassed

by discovery demands by the Parties involves the production or disclosure of trade secrets,

confidential business information, or other proprietary information;

       WHEREAS, the Parties seek a protective order limiting disclosure thereof in accordance with

Federal Rule of Civil Procedure 26(c):

       THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

1.     Each Party may designate as confidential for protection under this Order, in whole or in part,

       any document, information, or material that constitutes or includes, in whole or in part,

       confidential or proprietary information or trade secrets of the Party or a Third Party to whom

       the Party reasonably believes it owes an obligation of confidentiality with respect to such

       document, information or material (“Protected Material”). Protected Material shall be

       designated by the Party producing it by affixing a legend or stamp on such document,




                                                   1
Case 2:19-cv-00323-JRG Document 32 Filed 02/20/20 Page 2 of 19 PageID #: 218



      information or material as follows: “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL -

      ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL - SOURCE CODE” The

      word(s) “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES

      ONLY,” or “HIGHLY CONFIDENTIAL - SOURCE CODE” shall be placed clearly on

      each page of the Protected Material (except deposition and hearing transcripts) for which

      such protection is sought.      For deposition and hearing transcripts, the word(s)

      “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or

      “HIGHLY CONFIDENTIAL - SOURCE CODE” shall be placed on the cover page of the

      transcript (if not already present on the cover page of the transcript when received from the

      court reporter) by each attorney receiving a copy of the transcript after that attorney

      receives notice of the designation of some or all of that transcript as “CONFIDENTIAL,”

      “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or “HIGHLY

      CONFIDENTIAL - SOURCE CODE.”

2.    Any document produced under Patent Rules 2-2, 3-2, or 3-4 before issuance of this Order

      with the designation “Confidential” or “Confidential - Outside Attorneys’ Eyes Only” shall

      receive the same treatment as if designated “CONFIDENTIAL” or “HIGHLY

      CONFIDENTIAL - ATTORNEYS’ EYES ONLY” under this Order, unless and until such

      document is redesignated to have a different classification under this Order.

3.    With respect to documents, information, or material designated “CONFIDENTIAL,”

      “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or “HIGHLY

      CONFIDENTIAL SOURCE CODE ” (“DESIGNATED MATERIAL”), 1 subject to the


      1
          The term DESIGNATED MATERIAL is used throughout this Protective Order to refer
to the class of materials designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL -
ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE,” both



                                               2
Case 2:19-cv-00323-JRG Document 32 Filed 02/20/20 Page 3 of 19 PageID #: 219



       provisions herein and unless otherwise stated, this Order governs, without limitation: (a)

       all documents, electronically stored information, and things as defined by the Federal Rules

       of Civil Procedure; (b) all pretrial, hearing or deposition testimony, or documents marked as

       exhibits or for identification in depositions and hearings; (c) pretrial pleadings, exhibits to

       pleadings and other court filings; (d) affidavits; and (e) stipulations.          All copies,

       reproductions, extracts, digests and complete or partial summaries prepared from any

       DESIGNATED MATERIALS shall also be considered DESIGNATED MATERIAL and

       treated as such under this Order.

4.     A    designation    of    Protected   Material    (i.e.,   “CONFIDENTIAL,”         “HIGHLY

       CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL –

       SOURCE CODE”) may be made at any time. Inadvertent or unintentional production of

       documents, information or material that has not been designated as DESIGNATED

       MATERIAL shall not be deemed a waiver in whole or in part of a claim for confidential

       treatment. Any party that inadvertently or unintentionally produces Protected Material

       without designating it as DESIGNATED MATERIAL may request destruction of that

       Protected Material by notifying the recipient(s), as soon as reasonably possible after the

       producing Party becomes aware of the inadvertent or unintentional disclosure, and

       providing replacement Protected Material that is properly designated. The recipient(s) shall

       then destroy all copies of the inadvertently or unintentionally produced Protected Materials

       and any documents, information or material derived from or based thereon.

5.     “CONFIDENTIAL” documents, information, and material may be disclosed only to the

       following persons, except upon receipt of the prior written consent of the designating party,



individually and collectively.


                                                 3
Case 2:19-cv-00323-JRG Document 32 Filed 02/20/20 Page 4 of 19 PageID #: 220



     upon order of the Court, or as set forth in paragraph 12 herein:

     (a)    outside counsel of record in this Action for the Parties;

     (b)    employees of such counsel assigned to and reasonably necessary to assist such
            counsel in the litigation of this Action;

     (c)    in-house counsel for the Parties who either have responsibility for making decisions
            dealing directly with the litigation of this Action, or who are assisting outside
            counsel in the litigation of this Action;

     (d)    up to and including three (3) designated representatives of each of the Parties to the
            extent reasonably necessary for the litigation of this Action, except that either Party
            may in good faith request the other P arty’s consent to designate one or more
            additional representatives, the other Party shall not unreasonably withhold such
            consent, and the requesting Party may seek leave of Court to designate such
            additional representative(s) if the requesting Party believes the other Party has
            unreasonably withheld such consent;

     (e)    outside consultants or experts (i.e., not existing employees or affiliates of a Party or
            an affiliate of a Party) retained for the purpose of this litigation, provided that: (1)
            such consultants or experts are not presently employed by the Parties or a Party’s
            competitor hereto for purposes other than this Action, and at the time of retention
            is not anticipated to become an employee of a Party or a Party’s competitors; (2)
            before access is given, the consultant or expert has completed the Undertaking
            attached as Appendix A hereto and the same is served upon the producing Party
            with (i) a current curriculum vitae of the consultant or expert, (ii) identification of
            the full name of the expert or consultant and the city or state of his or her primary
            residence, (iii) identification of the expert or consultant’s current employer(s), (iv)
            identification of each person or entity from whom the expert or consultant has
            received compensation or funding for work in his or her areas of expertise or to
            whom the expert or consultant has provided professional services, including in
            connection with a litigation, at any time during the preceding five years and the
            party to the litigation for whom such work was done, (v) identification (by name
            and number of the case, filing date, and location of court) of any litigation in
            connection with which the expert or consultant has offered expert testimony,
            including through a declaration, report, or testimony at a deposition or trial, during
            the preceding five years, and (vi) identification of any patents or patent applications
            in which the expert or consultant is identified as an inventor or applicant, is
            involved in prosecuting or maintaining, or has any pecuniary interest. Should the
            expert or consultant believe any of the information required by this subparagraph
            is subject to a confidentiality obligation to a third party, then the expert or
            consultant should provide whatever information he or she believes can be disclosed
            without violating any confidentiality agreements, and the Party seeking to disclose
            the expert or consultant shall be available to meet and confer with the producing
            Party regarding any such information. The information required by section (2) of



                                               4
Case 2:19-cv-00323-JRG Document 32 Filed 02/20/20 Page 5 of 19 PageID #: 221



            this subparagraph shall be provided to the producing Party at least five (5) business
            days before access to the Protected Material is to be given to that expert or
            consultant so that the producing Party has an opportunity to object to and notify the
            receiving Party in writing that it objects to disclosure of Protected Material to the
            consultant or expert. The Parties agree to promptly confer and use good faith to
            resolve any such objection. If the Parties are unable to resolve any objection, the
            objecting Party may file a motion with the Court within fifteen (15) days of the
            notice, or within such other time as the Parties may agree, seeking a protective order
            with respect to the proposed disclosure. The objecting Party shall have the burden of
            proving the need for a protective order. No disclosure shall occur until all such
            objections are resolved by agreement or Court order;

     (f)    independent litigation support services, including persons working for or as court
            reporters, graphics or design services, jury or trial consulting services, interpreters
            or translators, and photocopy, document imaging, and database services retained
            by counsel and reasonably necessary to assist counsel with the litigation of this
            Action; provided, however, that no person who is a party or a director, officer,
            managing agent, or other employee of a Party may be retained within the meaning
            of this paragraph; and

     (g)    the Court and its personnel.

6.   A Party shall designate documents, information or material as “CONFIDENTIAL” only

     upon a good faith belief that the documents, information or material contains confidential

     or proprietary information or trade secrets of the Party or a Third Party to whom the Party

     reasonably believes it owes an obligation of confidentiality with respect to such documents,

     information or material.

7.   Documents, information or material produced pursuant to any discovery request in this

     Action, including but not limited to Protected Material designated as DESIGNATED

     MATERIAL, shall be used by the Parties only in the litigation of this Action and shall not

     be used for any other purpose.

8.   To the extent a producing Party believes that certain Protected Material qualifying to be

     designated CONFIDENTIAL is so sensitive that its dissemination deserves even further

     limitation, the producing Party may designate such Protected Material “HIGHLY




                                               5
Case 2:19-cv-00323-JRG Document 32 Filed 02/20/20 Page 6 of 19 PageID #: 222



      CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or to the extent such Protected

      Material includes computer source code or live data (e.g., database files or data as it exists residing

      in a database or databases) (“Source Code Material”), the producing Party may designate

      such Protected Material as “HIGHLY CONFIDENTIAL – SOURCE CODE.”

9.    For Protected Material designated HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES

      ONLY, access to, and disclosure of, such Protected Material shall be limited to individuals

      listed in paragraphs 5(a-b) and (e-g).

10.   For Protected Material designated HIGHLY CONFIDENTIAL—SOURCE CODE, the

      following additional restrictions apply:

      (a)     Access to a Party’s Source Code Material shall be provided only on “stand-alone”
              computer(s) (that is, the computer may not be linked to any network, including a
              local area network (“LAN”), an intranet or the Internet). The stand-alone
              computer(s) shall be connected to a printer. Additionally, the stand-alone
              computer(s) may only be located at the offices of the producing Party’s outside
              counsel selected by the producing Party. No recordable media or recordable
              devices, including, without limitation, sound recorders, computers, cellular
              telephones, peripheral equipment, CDs, DVDs, or drives of any kind, shall be
              permitted in the source code review room. The receiving Party shall not copy,
              remove, or otherwise transfer any portion of the Source Code Material onto any
              recordable media or recordable device. The receiving Party’s outside counsel or
              experts/consultants may make handwritten notes in a single bound notebook,
              which is presumptively attorney work product that need not be shared with or
              returned to the producing Party, and may not take such notes electronically on the
              source code computer itself or any other computer. All persons who come to the
              Producing Party’s outside counsel’s office to review a producing Party’s Source
              Code Material on behalf of a receiving Party, including members of a receiving
              Party’s outside law firm, shall be identified in writing to the producing Party at
              least two (2) days in advance of the first time that such person reviews such Source
              Code Material. Such identification shall be in addition to any other disclosure
              required under this Order. All persons viewing the Source Code Material shall
              sign on each day they view Source Code Material a log that will include the names
              of persons who enter the room to view the Source Code Material and when they
              enter and depart. Proper identification of all authorized persons shall be provided
              prior to any access to the source code review room or the source code computer;

      (b)     The receiving Party shall make reasonable efforts to restrict its requests for such
              access to the stand-alone computer(s) to normal business hours, which for purposes



                                                    6
Case 2:19-cv-00323-JRG Document 32 Filed 02/20/20 Page 7 of 19 PageID #: 223



               of this paragraph shall be 8:00 a.m. through 6:00 p.m., Monday through Friday.
               However, upon three business days’ prior notice from the receiving Party, the
               producing Party shall make reasonable efforts to accommodate the receiving Party’s
               request for access to the stand-alone computer(s) outside of normal business hours.
               The Parties agree to cooperate in good faith such that maintaining the producing
               Party’s Source Code Material at the offices of its outside counsel shall not
               unreasonably hinder the receiving Party’s ability to efficiently and effectively
               conduct the prosecution or defense of this Action;

       (c)     The producing Party shall provide the receiving Party with information explaining
               how to start, log on to, and operate the stand-alone computer(s) in order to access the
               produced Source Code Material on the stand-alone computer(s);

       (d)     The producing Party will produce Source Code Material in native format on the
               stand-alone computer(s) as described above. The producing Party shall install tools
               that are sufficient for viewing the Source Code Material. The receiving Party’s
               outside counsel or experts/consultants may request that additional commercially
               available software tools be installed on the stand-alone computer, provided,
               however, that (a) the receiving Party provides an appropriate license to such
               software tools; (b) the producing Party approves such software tools; and (c) such
               other software tools are reasonably necessary for the receiving Party to perform its
               review of the Source Code Material consistent with all of the protections herein.
               The producing Party shall approve reasonable requests for additional commercially
               available software tools. The receiving Party must provide the producing Party
               with the CD, DVD, file path, or Advanced Package Tool package containing such
               licensed software tool(s) at least four (4) business days in advance of the date upon
               which the receiving Party wishes to have the additional software tools available for
               use on the standalone computer. The producing Party shall make reasonable
               attempts to install the requested software but will not be held responsible for the
               proper setup, functioning, or support of any software requested by the receiving
               Party;

       (e)     Access to Protected Material designated HIGHLY CONFIDENTIAL - SOURCE
               CODE shall be limited to outside counsel and up to three (3) outside consultants
               or experts 2 (i.e., not existing employees or affiliates of a Party or an affiliate of a
               Party) retained for the purpose of this litigation and approved to access such
               Protected Materials pursuant to paragraph 5(e) above, as well as those individuals
               in paragraphs 5(b), 5(f), and 5(g) above, except that mock jurors shall not have
               access to Protected Material designated HIGHLY CONFIDENTIAL - SOURCE
               CODE. A receiving Party may include excerpts of Source Code Material in a
               pleading, exhibit, expert report, discovery document, deposition transcript, other
       2
         For the purposes of this paragraph, an outside consultant or expert is defined to include
the outside consultant’s or expert’s direct reports and other support personnel, such that the
disclosure to a consultant or expert who employs others within his or her firm to help in his or her
analysis shall count as a disclosure to a single consultant or expert.


                                                  7
Case 2:19-cv-00323-JRG Document 32 Filed 02/20/20 Page 8 of 19 PageID #: 224



           Court document, provided that the Source Code Materials are appropriately marked
           under this Order, restricted to those who are entitled to have access to them as
           specified herein, and, if filed with the Court, filed under seal in accordance with
           the Court’s rules, procedures and orders. Images or copies of the Source Code
           Material shall not be included in correspondence between the Parties (references
           to production numbers or file paths/filenames shall be used instead);

     (f)   To the extent portions of Source Code Material are quoted in any document,
           information, or material (“Source Code Document”) (such as a deposition
           transcript), either (1) the entire Source Code Document will be stamped and treated
           as HIGHLY CONFIDENTIAL - SOURCE CODE or (2) those pages containing
           quoted Source Code Material will be separately stamped and treated as
           HIGHLY CONFIDENTIAL- SOURCE CODE;

     (g)   Except as set forth in paragraph 10(i) below, no electronic copies of Source Code
           Material shall be made without prior written consent of the producing Party, except
           as necessary to create documents which, pursuant to the Court’s rules, procedures
           and order, must be filed or served electronically;

     (h)   The receiving Party shall be permitted to make a reasonable number of printouts
           and photocopies of Source Code Material, all of which shall be designated and
           clearly labeled “HIGHLY CONFIDENTIAL - SOURCE CODE.” The receiving
           Party may print no more than a reasonable number of pages, unless otherwise
           agreed by the Parties, whose reasonable request for agreement shall not be
           withheld. The receiving Party must keep printed Source Code Material in a
           secured container or location at all times. Outside counsel may make such
           additional photocopies of the paper copies as are necessary for use as exhibits in
           court proceedings and at depositions or for other reasonable use in the litigation
           consistent with the terms and conditions of this Protective Order. The receiving
           Party must keep the additional copies in a secured container or location at all times.
           All printed pages must indicate the original file name of the Source Code Material,
           and must additionally include either page and line numbers for the printed Source
           Code Material where applicable or some other coordinates or markers that identify
           the portion of the Source Code Material printed. The receiving Party shall not print
           Source Code Material in order to review the Source Code Material elsewhere in
           the first instance, i.e., as an alternative to reviewing that Source Code Material
           electronically on the source code computer. Upon printing any such portions of
           Source Code, the printed pages shall be collected by the producing Party. The
           producing Party shall put Bates and line numbers, copy, and clearly label as
           “HIGHLY CONFIDENTIAL - SOURCE CODE” any pages printed by the
           receiving Party. The receiving Party shall maintain a log of all such files that are
           printed or photocopied. Within three (3) business days, the producing Party shall
           either (i) provide one copy of such unobjected pages to the receiving Party and (ii)
           inform the requesting Party of its objection, if any, that the printed portions
           withheld are excessive or not done for a permitted purpose. If, after meeting and
           conferring, the producing Party and the receiving Party cannot resolve the


                                             8
Case 2:19-cv-00323-JRG Document 32 Filed 02/20/20 Page 9 of 19 PageID #: 225



             objection, the producing Party shall be entitled to file a Motion for Further
             Protection with the Court within five (5) days of the objection to resolve whether
             the printed Source Code Material in question should be produced. Failure to file
             within this period requires immediate production of the disputed material. The
             burden shall be on the producing Party to demonstrate that such printed portions
             are more than is reasonably necessary for a permitted purpose or printed primarily
             for the purposes of review and analysis elsewhere in the first instance, i.e., as an
             alternative to reviewing that Source Code Material electronically on the source
             code computer;

      (i)    Should such printouts or photocopies be transferred back to electronic media, such
             media shall be labeled “HIGHLY CONFIDENTIAL – SOURCE CODE” and shall
             continue to be treated as such. The receiving Party shall only make additional
             photocopies or transfer SOURCE CODE MATERIAL back to electronic media
             when (1) necessary to attach to court filings, pleadings, or other papers (including
             a testifying expert’s report), (2) necessary for deposition, or (3) necessary for trial;

      (j)    If the receiving Party’s outside counsel, consultants, or experts obtain printouts or
             photocopies of Source Code Material, the receiving Party shall ensure that such
             outside counsel, consultants, or experts review the terms of this Protective Order.
             The receiving Party may also temporarily keep the printouts or photocopies at: (i) the
             Court for any proceedings(s) relating to the Source Code Material, for the dates
             associated with the proceeding(s); (ii) the sites where any deposition(s) relating to
             the Source Code Material are taken, for the dates associated with the deposition(s);
             and (iii) any intermediate location reasonably necessary to transport the printouts or
             photocopies (e.g., a hotel prior to a Court proceeding or deposition); and

      (k)    A producing Party’s Source Code Material may only be transported by the receiving
             Party at the direction of a person authorized under paragraph 10(e) above to another
             person authorized under paragraph 10(e) above via hand carry, Federal Express or
             other similarly reliable courier. Source Code Material may not be transported or
             transmitted electronically over a network of any kind, including a LAN, an
             intranet, or the Internet.

11.   Any attorney representing a Party, whether in-house or outside counsel, and any person

      associated with a Party and permitted to receive the other Party’s Protected Material that is

      designated HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY or HIGHLY

      CONFIDENTIAL          SOURCE       -   CODE       (collectively    “HIGHLY       SENSITIVE

      MATERIAL”), who obtains, receives, has access to, or otherwise learns, in whole or in

      part, the other Party’s HIGHLY SENSITIVE MATERIAL under this Order shall not



                                                9
Case 2:19-cv-00323-JRG Document 32 Filed 02/20/20 Page 10 of 19 PageID #: 226



       prepare, prosecute, supervise, or assist in the preparation or prosecution of any patent

       application pertaining to the field of the invention of the patents-in-suit on behalf of the

       receiving Party or its acquirer, successor, predecessor, or other affiliate during the pendency

       of this Action and for two (2) years after its conclusion, including any appeals. 3        For

       purposes of this paragraph, “prosecution” includes directly or indirectly drafting,

       amending, advising, or otherwise affecting the scope or maintenance of patent claims. To

       avoid any doubt, “prosecution” as used in this paragraph does not include representing a

       party in a proceeding that challenges a patent before a domestic or foreign agency

       (including, but not limited to, a reissue protest, ex parte reexamination, inter partes

       reexamination, post grant review, covered business method patent review, or inter partes

       review), unless the attorney is involved in drafting or amending patent claims on behalf

       of a patent owner. To ensure compliance with the purpose of this provision, each Party shall

       create an “Ethical Wall” between those persons with access to HIGHLY SENSITIVE

       MATERIAL and any individuals who, on behalf of the Party or its acquirer, successor,

       predecessor, or other affiliate, prepare, prosecute, supervise or assist in the preparation or

       prosecution of any patent application as described above.

12.    Nothing in this Order shall require production of documents, information or other material

       that a Party contends is protected from disclosure by the attorney-client privilege, the work

       product doctrine, or other privilege, doctrine, or immunity. If documents, information or

       other material subject to a claim of attorney-client privilege, work product doctrine, or other

       privilege, doctrine, or immunity is inadvertently or unintentionally produced, such



3
 The patents-in-suit include any patent asserted in this Action, including, in particular, U.S. Patent
Nos. 5,929,947, 6,579,749, 7,088,401, 7,499,119, 6,078,375, 6,404,474, 6,486,931, 7,009,673,
6,549,259, 6,812,528, 6,870,593, and 7,046,327.


                                                 10
Case 2:19-cv-00323-JRG Document 32 Filed 02/20/20 Page 11 of 19 PageID #: 227



      production shall in no way prejudice or otherwise constitute a waiver of, or estoppel as to,

      any such privilege, doctrine, or immunity. Any Party that inadvertently or unintentionally

      produces documents, information or other material it reasonably believes are protected under

      the attorney-client privilege, work product doctrine, or other privilege, doctrine, or immunity

      may request the destruction of such documents, information or other material by

      promptly notifying the recipient(s) in writing and providing a privilege log for the

      inadvertently or unintentionally produced documents, information or other material. The

      recipient(s) shall immediately gather and destroy all copies of such documents,

      information or other material and shall confirm in writing to the producing Party, that it

      has done so within two (2) business days. In addition, information that contains privileged

      matter or attorney work product shall be destroyed immediately by the receiving Party if

      such information appears on its face to have been inadvertently produced, and within two

      (2) business days notify the producing Party in writing that it has done so. Pursuant to

      Federal Rule of Evidence 502(d) and (e), the production of a privileged or work product

      protected document is not a waiver of privilege or protection from discovery in this case

      or in any other federal proceeding. For example, the mere production of privileged or work

      product protected documents in this case as part of a mass production is not itself a waiver

      in this case or any other federal or state proceeding.

13.   No privileged communications and/or attorney work product that either (1) occurred after

      the filing of this lawsuit(s) or (2) is between a Party and its counsel of record relating to

      this litigation need be identified on a privilege log, except as provided under Patent Rule

      3-7 or otherwise agreed by the Parties or ordered by the Court.

14.   There shall be no disclosure of any DESIGNATED MATERIAL by any person authorized



                                                11
Case 2:19-cv-00323-JRG Document 32 Filed 02/20/20 Page 12 of 19 PageID #: 228



      to have access thereto to any person who is not authorized for such access under this Order.

15.   Nothing contained herein shall be construed to prejudice any Party’s right to use any

      DESIGNATED MATERIAL in taking testimony at any deposition or hearing provided that

      the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i) eligible to have

      access to the DESIGNATED MATERIAL by virtue of his or her employment with the

      designating party, (ii) identified in the DESIGNATED MATERIAL as an author, addressee,

      or copy recipient of such information, (iii) although not identified as an author, addressee,

      or copy recipient of such DESIGNATED MATERIAL, has, in the ordinary course of

      business, access to such DESIGNATED MATERIAL, (iv) a current or former officer,

      director or employee of the producing Party or a current or former officer, director or

      employee of a company affiliated with the producing Party; (v) counsel for a Party,

      including outside counsel and in-house counsel (subject to paragraphs 9 and 10(e) of this

      Order); (vi) an independent contractor, consultant, or expert retained for the purpose of

      this litigation and has been approved to receive DESIGNATED MATERIAL pursuant to

      section 5(e); (vii) court reporters and videographers; (viii) the Court; or (ix) other persons

      entitled hereunder to access to DESIGNATED MATERIAL. DESIGNATED MATERIAL

      shall not be disclosed to any other persons unless prior authorization is obtained from

      counsel representing the producing Party or from the Court.

16.   Parties may, at the deposition or hearing or within thirty (30) days after receipt of a

      deposition or hearing transcript, designate the deposition or hearing transcript or any portion

      thereof as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES

      ONLY,” or “HIGHLY CONFIDENTIAL SOURCE - CODE” pursuant to this Order.

      Access to the deposition or hearing transcript so designated shall be limited in accordance



                                                12
Case 2:19-cv-00323-JRG Document 32 Filed 02/20/20 Page 13 of 19 PageID #: 229



      with the terms of this Order. Until expiration of the 30-day period, the entire deposition

      or hearing transcript shall be treated as “HIGHLY CONFIDENTIAL – ATTORNEYS’

      EYES ONLY”.

17.   Any DESIGNATED MATERIAL that is filed with the Court shall be filed under seal and

      shall remain under seal until further order of the Court. The filing party shall be responsible

      for informing the Clerk of the Court that the filing should be sealed and for placing the

      legend “FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER” above the

      caption and conspicuously on each page of the filing. Exhibits to a filing shall conform to

      the labeling requirements set forth in this Order. If a pretrial pleading filed with the Court,

      or an exhibit thereto, discloses or relies on confidential documents, information or material,

      such confidential portions shall be redacted to the extent necessary and the pleading or

      exhibit filed publicly with the Court.

18.   The Order applies to pretrial discovery. Nothing in this Order shall be deemed to prevent

      the Parties from introducing any DESIGNATED MATERIAL into evidence at the trial of

      this Action, or from using any information contained in DESIGNATED MATERIAL at

      the trial of this Action, subject to any pretrial order issued by this Court.

19.   A Party may request in writing to the other Party that the designation given to any

      DESIGNATED MATERIAL be modified or withdrawn. If the designating Party does not

      agree to redesignation within ten (10) days of receipt of the written request, the requesting

      Party may apply to the Court for relief. Upon any such application to the Court, the burden

      shall be on the designating Party to show why its classification is proper. Such application

      shall be treated procedurally as a motion to compel pursuant to Federal Rules of Civil

      Procedure 37, subject to the Rule’s provisions relating to sanctions.           In making such




                                                13
Case 2:19-cv-00323-JRG Document 32 Filed 02/20/20 Page 14 of 19 PageID #: 230



      application, the requirements of the Federal Rules of Civil Procedure and the Local Rules

      of the Court shall be met.     Pending the Court’s determination of the application, the

      designation of the designating Party shall be maintained.

20.   Each outside consultant or expert to whom DESIGNATED MATERIAL is disclosed in

      accordance with the terms of this Order shall be advised by counsel of the terms of this

      Order, shall be informed that he or she is subject to the terms and conditions of this Order,

      and shall sign an acknowledgment that he or she has received a copy of, has read, and has

      agreed to be bound by this Order. A copy of the acknowledgment form is attached as

      Appendix A.

21.   To the extent that any discovery is taken of persons who are not Parties to this Action

      (“Third Parties”) and in the event that such Third Parties contended the discovery sought

      involves trade secrets, confidential business information, or other proprietary information,

      then such Third Parties may agree to be bound by this Order. A Third-Party’s use of this

      Order to protect its confidential information does not entitled that Third-Party to access to

      Protected Material produced by any Party in this Action.

22.   To the extent that discovery or testimony is taken of Third Parties, the Third Parties may

      designate as “CONFIDENTIAL”, “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES

      ONLY” or “HIGHLY CONFIDENTIAL SOURCE - CODE” any documents, information

      or other material, in whole or in part, produced or given by such Third Parties. The Third

      Parties shall have ten (10) days after production of such documents, information or other

      materials to make such a designation. Until that time period lapses or until such a

      designation has been made, whichever occurs sooner, all documents, information or other

      material so produced or given shall be treated as “CONFIDENTIAL” in accordance with



                                               14
Case 2:19-cv-00323-JRG Document 32 Filed 02/20/20 Page 15 of 19 PageID #: 231



      this Order.

23.   Within thirty (30) days of final termination of this Action, including any appeals, all

      DESIGNATED MATERIAL, including all copies, duplicates, abstracts, indexes, summaries,

      descriptions, and excerpts or extracts thereof (excluding excerpts or extracts incorporated

      into any privileged memoranda of the Parties and materials which have been admitted into

      evidence in this Action), shall at the receiving Party’s election either be returned to the

      producing Party or be destroyed. The receiving Party shall verify the return or destruction

      by letter furnished to the producing Party. Notwithstanding this provision, outside counsel

      for the Parties may retain one set of pleadings, correspondence, and attorney and

      consultant work product (but not document productions) for archival purposes, but must

      return or destroy any pleadings, correspondence, and consultant work product that contain

      Source Code Material.

24.   The failure to designate documents, information or material in accordance with this Order

      and the failure to object to a designation at a given time shall not preclude the filing of a

      motion at a later date seeking to impose such designation or challenging the propriety

      thereof. The entry of this Order or the production of documents, information and material

      hereunder shall in no way constitute a waiver of any objection to the furnishing thereof,

      all such objections being hereby preserved.

25.   Any Party knowing or believing that any other party is in violation of or intends to violate

      this Order and has raised the question of violation or potential violation with the opposing

      party and has been unable to resolve the matter by agreement may move the Court for such

      relief as may be appropriate in the circumstances. Pending disposition of the motion by the

      Court, the Party alleged to be in violation of or intending to violate this Order shall



                                               15
Case 2:19-cv-00323-JRG Document 32 Filed 02/20/20 Page 16 of 19 PageID #: 232



      discontinue the performance of and shall not undertake the further performance of any

      action alleged to constitute a violation of this Order.

26.   Production of DESIGNATED MATERIAL by each of the Parties shall not be deemed a

      publication of the documents, information and material (or the contents thereof) produced

      so as to void or make voidable whatever claim the Parties may have as to the proprietary and

      confidential nature of the documents, information or other material or its contents.

27.   Nothing in this Order shall be construed to effect an abrogation, waiver or limitation of any

      kind on the rights of each of the Parties to assert any applicable discovery or trial privilege.

28.   Each of the Parties shall also retain the right to file a motion with the Court (a) to modify this

      Order to allow disclosure of DESIGNATED MATERIAL to additional persons or entities

      if reasonably necessary to prepare and present this Action and (b) to apply for additional

      protection of DESIGNATED MATERIAL.

29.   The DESIGNATED MATERIAL disclosed by the producing Party may contain technical

      data subject to export control laws and therefore the release of such technical data to

      foreign persons or nationals in the United States or elsewhere may be restricted. The

      receiving Party shall take measures necessary to ensure compliance with applicable export

      control laws, including confirming that no unauthorized foreign person has access to such

      technical data.

30.   No Protected Material designated HIGHLY CONFIDENTIAL - ATTORNEYS' EYES

      ONLY or HIGHLY CONFIDENTIAL - SOURCE CODE may leave the territorial

      boundaries of the United States of America, unless when necessary to use for depositions

      in this case. Without limitation, this prohibition extends to the Protected Material

      designated HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY or HIGHLY




                                                 16
Case 2:19-cv-00323-JRG Document 32 Filed 02/20/20 Page 17 of 19 PageID #: 233



       CONFIDENTIAL - SOURCE CODE (including copies) in physical and electronic form.

       The viewing of Protected Material designated HIGHLY CONFIDENTIAL –

       ATTORNEYS’ EYES ONLY or HIGHLY CONFIDENTIAL - SOURCE CODE through
 .
       electronic means outside the territorial limits of the United States of America is similarly

       prohibited. The restrictions contained within this paragraph may be amended through the

       express written consent of the producing Party to the extent that such agreed to procedures

       conform with applicable export control laws and regulations. Nothing in this paragraph is

       intended to remove any obligation that may otherwise exist to produce documents currently

       located in a foreign country.

     So ORDERED and SIGNED this 20th day of February, 2020.




                                                       ____________________________________
                                                       RODNEY GILSTRAP
                                                       UNITED STATES DISTRICT JUDGE




                                                17
Case 2:19-cv-00323-JRG Document 32 Filed 02/20/20 Page 18 of 19 PageID #: 234



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION



 VISTA PEAK VENTURES, LLC,                         §
                                                   §
      Plaintiff,                                   §
                                                   §   JURY TRIAL DEMANDED
 v.                                                §
                                                   §
 JAPAN DISPLAY INC.,                               §   CIVIL ACTION NOS. 2:19-CV-00323,
                                                   §                     2:19-CV-00324,
       Defendant.                                  §                     2:19-CV-00325
                                                   §


                            APPENDIX A
         UNDERTAKING OF EXPERTS OR CONSULTANTS REGARDING
                        PROTECTIVE ORDER
      I, ___________________________________________, declare that:

1.    My address is ________________________________________________________. My

      current employer is _________________________________________________. My

      current occupation is _______________________________________________.

2.    I have received a copy of the Protective Order in this action. I have carefully read and

      understand the provisions of the Protective Order.

3.    I will comply with all of the provisions of the Protective Order. I will hold in confidence,

      will not disclose to anyone not qualified under the Protective Order, and will use only for

      purposes of this action any information designated as “CONFIDENTIAL,” “HIGHLY

      CONFIDENTIAL -- ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL -

      SOURCE CODE” that is disclosed to me.

4.    Promptly upon termination of these actions, I will return or destroy all documents and

      things designated as “CONFIDENTIAL,”               “HIGHLY        CONFIDENTIAL            --




                                               1
Case 2:19-cv-00323-JRG Document 32 Filed 02/20/20 Page 19 of 19 PageID #: 235



       ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL - SOURCE CODE” that

       came into my possession, and all documents and things that I have prepared relating

       thereto, to the outside counsel for the party by whom I am employed.

5.     I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

       Protective Order in this action.

       I declare under penalty of perjury that the foregoing is true and correct.



Signature ________________________________________



Date _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _




                                                  2
